Title: From Thomas Jefferson to John Brown, 28 May 1788
From: Jefferson, Thomas
To: Brown, John


          
            
              Dear Sir
            
            Paris May 28. 1788.
          
          It was with great pleasure I saw your name on the roll of Delegates, but I did not know you had actually come on to New York, till Mr. Paradise informed me of it. Your removal from Carolina to Kentuckey was not an indifferent event to me. I wish to see that country in the hands of people well-disposed, who know the value of the connection between that and the Maritime states, and who wish to cultivate it. I consider their happiness as bound up together, and that every measure should be taken which may draw the bands of Union tighter. It will be an efficacious one to receive them into Congress, as I perceive they are about to desire. If to this be added an honest and disinterested conduct in Congress as to every thing relating to them we may hope for a perfect harmony. The navigation of the Missisipi was perhaps the strongest trial to which the justice of the federal government could be put. If ever they thought wrong about it, I trust they have got to rights. I should think it proper for the Western country to defer pushing their right to that navigation to extremity as long as they can do without it tolerably; but that the moment it becomes absolutely necessary for them, it will become the duty of the maritime states to push it to every extremity to which they would their own right of navigating the Chesapeak, the Delaware, the Hudson or any other water. A time of peace will not be the surest for obtaining this object. Those therefore who have influence in  the new country would act wisely to endeavor to keep things quiet till the Western parts of Europe shall be engaged in war. Notwithstanding the aversion of the courts of London and Versailles to war, it is not certain that some incident may not engage them in it. England, France, Spain, Russia, Sweden, and Denmark will all have fleets at sea, or ready to put to sea immediately. Who can answer for the prudence of all their officers? War is their interest. Even their courts are pacific from impotence only, not from disposition. I wish to heaven that our new government may see the importance of putting themselves immediately into a respectable position. To make provision for the speedy paiment of their foreign debts will be the first operation necessary. This will give them credit. A concomitant one should be magazines and manufactures of arms. This country is at present in a crisis of very incertain issue. I am in hopes it will be a favourable one to the rights and happiness of the people: and that this will take place quietly. Small changes in the late regulations will render them wholly good. The campaign opens between the Turks and the two empires with an aspect rather favourable to the former. The Russians seem not yet thawed from the winter’s torpitude. They have no army yet in motion. And the Emperor has been worsted in two thirds of the small actions which they have had as yet. He is said to be rather retiring. I do not think however that the success of the Turks in the partisan affairs which have taken place, can authorize us to presume that they will be superior also in great decisions. Their want of discipline and skill in military manoeuvres is of little consequence in small engagements and of great in larger ones. Their grand army was at Andrianople by the last accounts, and to get from thence to Belgrade will require a month. It will be that time at least then before we can have any very interesting news from them. In the mean time the plague rages at Constantinople to a terrible degree. I cannot think but that it would be desireable to all commercial nations to have that nation and all it’s dependancies driven from the sea-coast into the interior parts of Asia and Africa. What a feild would thus be restored to commerce! The finest parts of the old world are now dead in a great degree, to commerce, to arts, to science, and to society. Greece, Syria, Egypt and the Northern coast of Africa constituted the whole world almost for the Romans, and to us they are scarcely known, scarcely accessible at all. The present summer will enable us to judge what turn this contest will take.—I am greatly anxious to hear that nine states accept our new constitution. We must be contented to accept of  it’s good, and to cure what is evil in it hereafter. It seems necessary for our happiness at home; I am sure it is so for our respectability abroad. I shall at all times be glad to hear from you, from New York, from Kentucky or whatever region of the earth you inhabit, being with sentiments of very sincere esteem & attachment Dear Sir your friend & servant,
          
            Th: Jefferson
          
        